Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made as of               ,
2005, by and among GSC Holdings Corp., a Delaware corporation (the “Company”),
and EB Nevada Inc., a              corporation and James J. Kim (the
“Stockholders”), and each person or entity that subsequently becomes a party to
this Agreement pursuant to, and in accordance with, the provisions of Section 11
hereof.  Capitalized terms used herein without definition shall the respective
meanings ascribed thereto in the Merger Agreement (as defined below).

 

WHEREAS, pursuant to an Agreement and Plan of Merger (the “Merger Agreement”),
dated April 17, 2005, each share of common stock of Electronics Boutique
Holdings Corp. issued and outstanding immediately prior to the Effective Time
will be converted into the right to receive Company Cash Consideration and
Company Stock Consideration;

 

WHEREAS, the Company and the Stockholders are executing and delivering this
Agreement pursuant to the terms of the Kim Group Voting Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1.                                       DEFINITIONS.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Board” shall mean the board of directors of the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

 

“Holder” shall mean, collectively, the Stockholders and the Permitted
Transferees; provided, however, that the term “Holder” shall not include any of
the foregoing that ceases to own or hold any Registrable Securities.

 

“Permitted Transferee” shall have the meaning set forth in Section 11.

 

“Registrable Securities” shall mean (i) the Company Stock Consideration issued
to the Stockholders pursuant to the terms of the Merger Agreement, and (ii)
shall include any shares of the Company’s Common Stock issued with respect to
the Registrable Securities as a result of any stock split, stock dividend,
recapitalization, exchange or similar event; provided, however, that all
Registrable Securities shall cease to be Registrable Securities once they have
been sold pursuant to a registration statement or such shares are transferred
pursuant to Rule 144 or are eligible to be sold without restriction pursuant to
Rule 144(k).

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

 

--------------------------------------------------------------------------------


 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated there under.

 

2.                                       EFFECTIVENESS.  This Agreement shall
become effective and legally binding upon the Effective Time.

 

3.                                       MANDATORY REGISTRATION.

 

(a)                                  As promptly as practicable following the
Effective Time, subject to Section 6, the Company will prepare and file with the
SEC a registration statement on Form S-3 or any successor form (except that if
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, then such registration shall be on Form S-1 or any
successor form) for the purpose of registering under the Securities Act all of
the Registrable Securities for resale by, and for the account of, the Holders as
selling stockholders thereunder (the “Registration Statement”).  The
Registration Statement shall permit the Holders to offer and sell, on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act, any or all of
the Registrable Securities.  The Company agrees to use reasonable best efforts
to cause the Registration Statement to become effective (which shall include
using reasonable best efforts to respond to any comments of the SEC in respect
of the Registration Statement within ten (10) business days following receipt
thereof) within 90 days following the Effective Time.  The Company shall use its
reasonable best efforts to keep the Registration Statement effective until the
earlier of (i) the date when all of the Registrable Securities registered
thereunder shall have been sold, or (ii) the date all Registrable Securities are
eligible to be sold without restriction pursuant to Rule 144(k).

 

(b)                                 Within three (3) business days after a
Registration Statement that covers applicable Registrable Securities is declared
effective by the SEC, the Company shall deliver, or shall cause legal counsel to
deliver, to the transfer agent for such Registrable Securities (with copies to
the Holders whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC.

 

4.                                       COMPANY REGISTRATION.

 

(a)                                  If, at any time (but without any obligation
to do so), the Company proposes to register any of its Common Stock or other
equity securities under the Securities Act on Form S-1, Form S-2 or Form S-3 (or
an equivalent general registration form then in effect) for purposes of an
offering or sale by or on behalf of the Company of its Common Stock or other
equity securities for its own account, then each such time the Company shall, at
least 20 business days prior to the time when any such registration statement is
filed with the SEC, give prompt written notice to the Holders of its intention
to do so.   Such notice shall specify, at a minimum, the number and class of
shares or other equity securities so proposed to be registered, the proposed
date of filing of such registration statement, any proposed means of
distribution of such shares or other equity securities, any proposed managing
underwriter or underwriters of such shares or other equity securities and a good
faith estimate by the Company of the proposed

 

2

--------------------------------------------------------------------------------


 

maximum offering price thereof, as such price is proposed to appear on the
facing page of such registration statement.  Upon the written direction of any
Holder or Holders, given within 10 days following the receipt by such Holder of
such written notice (which direction shall specify the number of Registrable
Securities intended to be disposed of by such Holder and the intended method of
distribution thereof), the Company shall include in such registration statement
any or all of the Registrable Securities then held by such Holder requesting
such registration (a “Selling Holder”) to the extent necessary to permit the
sale or other disposition of such number of Registrable Securities as such
Selling Holder has so directed the Company to be so registered.  Failure of any
Stockholders to respond to the Company’s notice within the 10-day period
specified above shall be deemed an election by such Holder not to have any of
such Holder’s Registrable Securities included in such registration statement. 
Notwithstanding the foregoing, the Holders shall not have any right under this
Section 4(a) if the registration proposed to be effected by the Company relates
solely to shares of Common Stock or other equity securities that are issuable
(1) solely to officers or employees of the Company or any subsidiary thereof
pursuant to a bona fide employee stock option, bonus or other employee benefit
plan or (2) as direct consideration in connection with a merger, exchange offer
or acquisition of a business.

 

(b)                                 In the event that the Company proposes to
register shares of Common Stock or other equity securities for purposes of an
offering described in the first sentence of Section 4(a), and any managing
underwriter shall advise the Company and the Selling Holders in writing that, in
its opinion, market or other factors require a limitation of the number of
securities to be underwritten, then the Company will include in such
registration statement such number of shares or securities as the Company and
such Selling Holders are so advised can be sold in such offering (the “Offering
Maximum Number”), as follows and in the following order of priority:  (A) first,
the number of shares or securities proposed to be included by the Company, and
(B) second, if and to the extent that the number of shares or securities to be
registered under clause (A) is less than the Offering Maximum Number,
Registrable Securities of each Selling Holder, allocated pro rata and without
any priority as between the Selling Holders, in proportion to the number sought
to be registered by each Selling Holder relative to the number sought to be
registered by all the Selling Holders, that, in the aggregate, when added to the
number of shares or securities to be registered under clause (A), equals the
Offering Maximum Number.

 

(c)                                  The Company shall have no obligation under
this Section 4 to make any offering of its securities, or to complete an
offering of its securities that it proposes to make, and shall incur no
liability to the Holders for its failure to do so.

 

(d)                                 Any Holder having notified or directed the
Company to include any or all of such Holder’s Registrable Securities in a
registration statement pursuant to this Section 4 hereof shall have the right to
withdraw such notice or direction with respect to any or all of the Registrable
Securities designated for registration thereby by giving written notice to such
effect to the Company at least five business days prior to the anticipated
effective date of such registration statement.  In the event of any such
withdrawal, the Company shall amend, at the withdrawing Holder’s expense, such
registration statement and take such other actions as may be necessary so that
such withdrawn Registrable Securities are not included in the applicable
registration and not sold pursuant thereto, and such withdrawn Registrable
Securities shall

 

3

--------------------------------------------------------------------------------


 

continue to be Registrable Securities in accordance herewith.  No such
withdrawal shall affect the obligations of the Company with respect to
Registrable Securities not so withdrawn.

 

(e)                                  Any Holder having notified or directed the
Company to include any or all of such Holder’s Registrable Securities in a
registration statement pursuant to this Section 4, shall, unless otherwise
agreed by the Company, offer and sell such Registrable Securities using the same
underwriter or underwriters and on the same terms and conditions as other
securities included in such underwritten offering.  Each Selling Holder
participating in the underwritten offering shall (i) enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
containing conventional representations, warranties, allocation of expenses, and
customary closing conditions with any underwriter who acquires any Registrable
Securities; and (ii) complete and execute all reasonable questionnaires, powers
of attorney, indemnities, lock-up letters and other documents required under the
terms of such underwritten offering.

 

5.                                       OBLIGATIONS OF THE COMPANY.  In
connection with the Company’s obligations with respect to registration of
Registrable Securities pursuant to Sections 3 and 4 hereof, the Company shall
use its reasonable best efforts to effect or cause such registration to permit
the sale of the Registrable Securities by the Holders thereof in accordance with
the intended method or methods of distribution thereof described in the
registration statement relating thereto and to maintain the effectiveness of
such registration statement for the period from the date of effectiveness (the
“Effective Date”) of such registration statement until the earlier of (1) the
date on which the disposition of all of the Registrable Securities covered by
such registration statement is completed or (ii) the date all Registrable
Securities are eligible to be sold without restriction pursuant to Rule 144(k),
(such period, the “Registration Period”).  In connection therewith, the Company
shall, as soon as reasonably practicable:

 

(a)                                  Pursuant to Section 3 hereof, prepare and
file with the SEC a registration statement on Form S-3, or such other form as
may be utilized by the Company and as shall permit the disposition of the
Registrable Securities in accordance with the intended method or methods
thereof, as specified in writing by the Holders thereof;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective during the Registration Period and to
comply with the provisions of the Securities Act with respect to the sale or
other disposition of the Registrable Securities by the Holders, and furnish to
the Holders of Registrable Securities registered thereby and the underwriters,
if any, thereof and the sales or placement agent, if any, therefor copies of any
such supplement or amendment prior to its being used and/or filed with the SEC;

 

(c)                                  comply in all material respects with the
provisions of the Securities Act applicable to the Company with respect to the
disposition of all of the Registrable Securities covered by such Registration
Statement in accordance with the intended method or methods of disposition by
the Holders thereof;

 

4

--------------------------------------------------------------------------------


 

(d)                                 provide the Holders and counsel for the
Holders thereof the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC
and each supplement or amendment thereto;

 

(e)                                  furnish to each Holder of Registrable
Securities to be registered in such registration statement (A) such number of
copies (including manually executed and conformed copies) of such registration
statement and of each amendment thereof and supplement thereto (including all
annexes, appendices, schedules and exhibits), (B) such number of copies of the
prospectus used in connection with such registration statement (including each
preliminary prospectus, any summary prospectus and the final prospectus and
including prospectus supplements), and (C) such number of copies of other
documents, if any, incorporated by reference in such registration statement or
prospectus, in each case as each respective party may reasonably request in
order to facilitate the offering and disposition of the Registrable Securities
owned by any such Holder, offered or sold by such agent, or underwritten by such
underwriter, and to permit each Holder, agent and underwriter to satisfy the
prospectus delivery requirements of the Securities Act; and the Company hereby
consents to the use of such prospectus (including each preliminary prospectus,
any summary prospectus and the final prospectus) and any amendment or supplement
thereto by each Holder and by any such agent and underwriter, in each case in
the form most recently provided to such party by the Company, in connection with
the offering and sale of the Registrable Securities covered by the prospectus
(including each preliminary prospectus, any summary prospectus and the final
prospectus) or any supplement or amendment thereto;

 

(f)                                    promptly notify the Holders of
Registrable Securities registered thereby, the managing underwriter or
underwriters, if any, thereof and the sales or placement agent, if any, therefor
and, if requested by any such party, confirm such notification in writing, (A)
when a prospectus or any prospectus supplement has been filed with the SEC and
when the registration statement or any post-effective amendment thereto has been
filed with and declared effective by the SEC, (B) of the issuance by the SEC of
any stop order or the coming to its knowledge of the initiation of any
proceedings for that purpose, (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (D) of the occurrence of any
event that requires the making of any changes to the registration statement or
related prospectus so that such documents will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (and the Company shall
promptly prepare and furnish to the Holders upon request, a reasonable number of
copies of a supplemented or amended prospectus such that, as thereafter
delivered to the purchasers of the Registrable Securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading), and
(E) of the Company’s determination that the filing of a post-effective amendment
to the registration statement shall be necessary or appropriate; and, upon the
receipt of any notice from the Company of the occurrence of any event of the
kind described in this Section 5(f)(B), (C) (but only with respect to the
jurisdiction suspending qualification), (D) or (E), (1) the Holders,
underwriters and agents shall forthwith discontinue any offer and

 

5

--------------------------------------------------------------------------------


 

disposition of the Registrable Securities pursuant to the registration statement
covering such Registrable Securities and, if so directed by the Company, shall
deliver to the Company all copies (other than permanent file copies) of the
defective prospectus covering such Registrable Securities that are then in the
Holders’, underwriters’ and agents’ possession or control, and (2) the Company
shall, as promptly as practicable thereafter (subject, in the case of Section 5
(f)(D), to the provisions of Section 10), take such action as shall be necessary
to remedy such event to permit the Holders (and the underwriters and agents, if
any) to continue to offer and dispose of the Registrable Securities, including,
without limitation, preparing and filing with the SEC and furnishing to the
Holders a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of the Registrable Securities, such prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(g)                                 use its reasonable best efforts to register
or qualify the Registrable Securities covered by such registration statement
under and to the extent required by such other securities or state blue sky laws
of such jurisdictions as any Holder, underwriter or sales or placement agent
shall request, and do any and all other acts and things that may be necessary
under such securities or blue sky laws to enable the Holders, underwriters and
agents to consummate the public sale or other disposition in such jurisdictions
of the Registrable Securities owned by the Holders, except that the Company
shall not for any such purpose be required to qualify to do business as a
foreign corporation in any jurisdiction wherein it is not so qualified or submit
to liability for state or local taxes where it would not otherwise be liable for
such taxes;

 

(h)                                 if requested by any managing underwriter or
underwriters, any placement or sales agent or any Holder, promptly incorporate
in a prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the SEC and as such managing
underwriter or underwriters, such agent or such Holder specifies should be
included therein relating to the terms of the sale of such Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold by the Holders or agent or to any
underwriters, the name and description of the Holders, agent or underwriter, the
offering price of such Registrable Securities and any discount, commission or
other compensation payable in respect thereof, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
offering of the Registrable Securities to be sold by the Holders or agent or to
such underwriters; and make all required filings of such prospectus supplement
or post-effective amendment promptly after notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

 

(i)                                     use its reasonable best efforts to
obtain the consent or approval of each governmental agency or authority, whether
federal, state or local, that may be required to effect such registration or the
offering or sale in connection therewith or to enable the Holders to offer, or
to consummate the disposition of, the Registrable Securities; and

 

(j)                                     furnish to the Holders or the managing
underwriters, if any, on a timely basis and at the Company’s expense,
certificates free of any restrictive legends representing ownership of the
Registrable Securities being sold in such denominations and registered in such

 

6

--------------------------------------------------------------------------------


 

names as the Holders or managing underwriters shall request, and notify the
transfer agent of the Company’s securities that it may effect transfers of the
Registrable Securities upon notification from each respective Holder that it has
complied with this Agreement and the prospectus delivery requirements of the
Securities Act.

 

6.                                       FURNISH INFORMATION.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Agreement that the selling Holders shall furnish to the Company
such information regarding them and the securities held by them as the Company
shall reasonably request and as shall be required in order to effect any
registration by the Company pursuant to this Agreement.

 

7.                                       EXPENSES OF REGISTRATION.  All expenses
incurred in connection with the registration of the Registrable Securities
pursuant to this Agreement (excluding underwriting, brokerage and other selling
commissions and discounts), including without limitation all registration and
qualification and filing fees, printing, and fees and disbursements of counsel
for the Company, shall be borne by the Company.  In all cases, the selling
Holders will be responsible for, if applicable, underwriters discounts,
brokerage or other selling commissions and fees and disbursements of counsel for
such Holders.

 

8.                                       INDEMNIFICATION AND CONTRIBUTION.

 

(a)                                  To the extent permitted by law, the Company
will indemnify and hold harmless each selling Holder, any investment banking
firm acting as an underwriter for the selling Holder, any broker/dealer acting
on behalf of any selling Holder and each officer and director of such selling
Holder, such underwriter, such broker/dealer and each person, if any, who
controls such selling Holder, underwriter or broker/dealer within the meaning of
the Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which they may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue or alleged untrue statement
of any material fact contained in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading in light of the
circumstances in which they are made; and will reimburse such selling Holder,
such underwriter, broker/dealer or such officer, director or controlling person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, damage, liability or
action to the extent that it arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in connection
with the Registration Statement, any preliminary prospectus or final prospectus
relating thereto or any amendments or supplements to the Registration Statement
or any such preliminary prospectus or final prospectus, in reliance upon and in
conformity with written information

 

7

--------------------------------------------------------------------------------


 

furnished expressly for use in connection with the Registration Statement or any
such preliminary prospectus or final prospectus by or on behalf of the selling
Holder, any underwriter for them or controlling person with respect to them. 
This Section 8(a) shall not inure to the benefit of any selling Holder with
respect to any person asserting loss, damage, liability or action as a result of
a selling Holder selling Registrable Securities during a Suspension Period (as
defined in Section 10 hereof) or selling in violation of Section 5(c) of the
Securities Act.

 

(b)                                 To the extent permitted by law, each selling
Holder will severally and not jointly indemnify and hold harmless the Company,
each of its officers and directors, each person, if any, who controls the
Company within the meaning of the Securities Act, any investment banking firm
acting as underwriter for the Company or the selling Holder, or any
broker/dealer acting on behalf of the Company or any other selling Holder, and
all other selling Holders against any losses, claims, damages or liabilities to
which the Company or any such director, officer, controlling person,
underwriter, or broker/dealer or other selling Holder may become subject to,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereto) arise out of or are based upon
any untrue or alleged untrue statement of any material fact contained in the
Registration Statement or any preliminary prospectus or final prospectus,
relating thereto or in any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they are made, in
each case to the extent and only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, in any preliminary prospectus or final prospectus
relating thereto or in any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, in reliance
upon and in conformity with written information furnished by such selling Holder
expressly for use in connection with the Registration Statement or any
preliminary prospectus or final prospectus related thereto; and such selling
Holders will reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter,
broker/dealer or other selling Holder in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the liability of each selling Holder hereunder shall be limited to the
gross proceeds (net of underwriting discounts and commissions, if any) received
by such selling Holder from the sale of Registrable Securities covered by the
Registration Statement; and provided, further, however, that the indemnity
agreement contained in this Section 8(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of those selling Holder(s) against
which the request for indemnity is being made (which consent shall not be
unreasonably withheld).

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof and the indemnifying party shall have the
right to participate in and, to the extent the indemnifying party desires,
jointly with any other indemnifying party similarly noticed, to assume at its
expense the defense thereof with counsel mutually satisfactory to the
indemnifying parties with the consent of the indemnified

 

8

--------------------------------------------------------------------------------


 

party (which consent will not be unreasonably withheld, conditioned or
delayed).  In the event that the indemnifying party assumes any such defense,
the indemnified party may participate in such defense with its own counsel and
at its own expense, provided, however, that the counsel for the indemnifying
party shall act as lead counsel in all matters pertaining to such defense or
settlement of such claim and the indemnifying party shall only pay for such
indemnified party’s expenses for the period prior to the date of its
participation on such defense.  The failure to notify an indemnifying party
promptly of the commencement of any such action, if materially prejudicial to
his ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 8 to the extent of such
prejudice, but the omission so to notify the indemnifying party will not relieve
him of any liability which he may have to any indemnified party otherwise other
than under this Section 8.

 

(d)                                 Notwithstanding anything to the contrary
herein, without the prior written consent of the indemnified party, the
indemnifying party shall not be entitled to settle any claim, suit or proceeding
unless in connection with such settlement the indemnified party receives an
unconditional release with respect to the subject matter of such claim, suit or
proceeding and such settlement does not contain any admission of fault by the
indemnified party.

 

(e)                                  In order to provide for just and equitable
contribution under the Securities Act in any case in which (i) the indemnified
party makes a claim for indemnification pursuant to Section 8 hereof but is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that the express provisions of Section 8 hereof provide
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any indemnified party, then the Company and the
applicable selling Holder shall contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (which shall, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys’ fees), in either such
case (after contribution from others) on the basis of relative fault as well as
any other relevant equitable considerations.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the applicable selling Holder on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Company and the Holders agree that it would not
be just and equitable if contribution pursuant to this Section 8(e) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 8(e).  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this Section 8 shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Section 8(e), in no event shall (i)
any selling Holder be required to undertake liability to any person under this
Section 8(e) for any amounts in excess of the dollar amount of the gross
proceeds to be received by the selling Holder from the sale of such selling
Holder’s Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) pursuant to any Registration Statement under
which such Registrable Securities are or were to be registered under the
Securities Act and (ii) any underwriter be required to undertake liability to
any person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed pursuant to the
Registration Statement.

 

9.                                       REPORTS UNDER THE EXCHANGE ACT.  With
respect to each Holder, from the date of Closing until the date on which all of
the Registrable Securities that such Holder owns become freely transferable
under Rule 144(k) promulgated under the Securities Act, the Company agrees to
use its reasonable best efforts: (i) to make and keep public information
available, as those terms are understood and defined in the General Instructions
to Form S-3, or any successor or substitute form, and in Rule 144, (ii) to file
with the SEC all reports and other documents required to be filed by an issuer
of securities registered under Sections 13 or 15(d) of the Exchange Act, and
(iii) if such filings are not available via EDGAR, to furnish to such Holder as
long as the Holder owns or has the right to acquire any Registrable Securities
prior to the applicable termination date described above, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed by the Company under Sections 13 or 15(d) of the Exchange Act
as may be reasonably requested in availing such Holder of any rule or regulation
of the SEC permitting the selling of any such Registrable Securities without
registration.

 

10.                                 DEFERRAL AND LOCK-UP.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, if the Company shall furnish to the selling Holders a
certificate signed by the President and Chief Executive Officer of the Company
stating that the Board has made the good faith determination (i) that continued
use by the selling Holders of the Registration Statement for purposes of
effecting offers or sales of Registrable Securities pursuant thereto would
require, under the Securities Act, disclosure in the Registration Statement (or
the prospectus relating thereto) of material, nonpublic information concerning
the Company, its business or prospects or any proposed transaction involving the
Company, and (ii) that such disclosure would be premature and would be adverse
to the Company, its business or prospects or any such proposed transaction or
would make the successful consummation by the Company of any such transaction
significantly less likely, then the right of the selling Holders to use the
Registration Statement (and the prospectus relating thereto) for purposes of
effecting offers or sales of Registrable Securities pursuant thereto shall be
suspended for a period (the “Suspension Period”) of not more than 60 days after
delivery by the Company of the certificate referred to above in this
Section 10.  During the Suspension Period, none of the Holders shall offer or
sell any Registrable Securities pursuant to or in reliance upon the Registration
Statement (or the prospectus relating thereto).  The Company may not exercise
this right more than two times in each year after the Closing.  Notwithstanding
anything herein to the contrary, during such time as any Selling Holder or an

 

10

--------------------------------------------------------------------------------


 

affiliate thereof is a director or executive officer of the Company, such
Selling Holder or an affiliate thereof shall be subject to the policies of the
Company regarding insider sales of the Company’s securities and shall not effect
any offers or sales of Registrable Securities pursuant to or in reliance upon
the Registration Statement or otherwise in violation of such policies.

 

(b)                                 Holders shall not, during the period
starting with the Company’s date of filing of, and ending ninety calendar days
immediately following the effective date of any registration statement
pertaining to securities of the Company, if so requested by an underwriter in an
underwritten offering for the Company, effect any public sale or distribution of
any of the Company’s equity securities including a sale pursuant to Rule 144. 
In addition, if requested by the Company, the Stockholders shall not effect any
public sale or distribution of any of the Registrable Securities pursuant to the
Registration Statement, during the ten-day period prior to any period during
which an exchange ratio or similar valuation formula based upon the trading
prices of the Company’s common stock is being calculated.

 

11.                                 TRANSFER OF REGISTRATION RIGHTS.  None of
the rights of any Holder under this Agreement shall be transferred or assigned
to any person.  Notwithstanding the foregoing, a Holder’s right under this
Agreement may be assigned, in whole or in part, to any Permitted Transferee, and
any Permitted Transferee shall be deemed to be a Holder (and, to the extent
required by law, amend the Registration Statement in connection with such
assignment); provided that no such assignment shall be effective or confer any
right on any such assignee unless, prior to such assignment, the assignee agrees
in writing, by executing and delivering to the Company an Instrument of
Adherence in the form attached as Exhibit A, that such assignee will be bound by
all provisions binding on a Holder hereunder.  A “Permitted Transferee” is (i)
any member of the family of a Holder, including such Holder’s spouse and
descendants and any trust, partnership, corporation, limited liability company
or other entity for the sole benefit of such spouse and/or descendants to whom
or which any Registrable Securities have been transferred by such Holder for
estate or tax planning purposes or any charity or foundation to which
Registrable Securities have been transferred by such Holder for estate or tax
planning or charitable purposes; provided that such transferee agrees to be
bound by the provisions hereof in accordance with the preceding sentence and
(ii) any trust, partnership, corporation, limited liability company or other
entity for the sole benefit of such Stockholder and which entity is controlled
solely by such Stockholder.  Neither this Agreement nor any provision hereof is
intended to confer upon any Person other than the parties hereto and any
Permitted Transferee any rights or remedies hereunder.

 

12.                                 ENTIRE AGREEMENT.  This Agreement
constitutes and contains the entire agreement and understanding of the parties
with respect to the subject matter hereof, and it also supersedes any and all
prior negotiations, correspondence, agreements or understandings with respect to
the subject matter hereof.

 

13.                                 MISCELLANEOUS.

 

(a)                                  This Agreement and the obligations of the
Company hereunder shall terminate on the earlier of: (i) the first date on which
no Registrable Securities remain outstanding, or (ii) the five-year anniversary
of the effectiveness of the Registration Statement.

 

11

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors or permitted assigns. 
This Agreement shall also be binding upon and inure to the benefit of any
Permitted Transferee of any of the Registrable Securities provided that the
terms and conditions of Section 11 hereof are satisfied.

 

(c)                                  (i)                                     Any
notices, reports or other correspondence (hereinafter collectively referred to
as “correspondence”) required or permitted to be given hereunder shall be sent
by courier (overnight or same day) or telecopy or delivered by hand to the party
to whom such correspondence is required or permitted to be given hereunder.  The
date of giving any notice shall be the date of its actual receipt.

 

(ii)                                  All correspondence to the Company shall be
addressed as follows:

 

GSC Holdings Corp.
2250 William D. Tate Avenue
Grapevine, Texas 76051
Telecopy No:  817-424-2820
Attention:  R. Richard Fontaine

 

with a copy to:

 

Bryan Cave LLP
1290 Avenue of the Americas
New York, NY  10104
Telecopy No.:  212-541-1400
Attention:  Michael N. Rosen

 

(iii)                               All correspondence to any Holder shall be
addressed as follows:

 

Mr. James J. Kim

1345 Enterprise Drive

West Chester, PA 19380

Telecopy No.:  610-431-9967

 

with a copy to:

 

Drinker Biddle & Reath, LLP
One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103

Telecopy No.: 215-988-2757

Attention: Stephen Burdumy

 

12

--------------------------------------------------------------------------------


 

Any party may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

(d)                                 The parties acknowledge and agree that in
the event of any breach of this Agreement, remedies at law may be inadequate,
and each of the parties hereto shall be entitled to seek specific performance of
the obligations of the other parties hereto and such appropriate injunctive
relief as may be granted by a court of competent jurisdiction.

 

(e)                                  This Agreement may be executed in a number
of counterparts, each of which together shall for all purposes constitute one
Agreement, binding on all the parties hereto notwithstanding that all such
parties have not signed the same counterpart.

 

(f)                                    Any action of the Stockholders under this
Agreement shall be made by approval of those Stockholders holding the majority
of the Registrable Shares on the date of such action.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

 

GSC HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

STOCKHOLDERS:

 

 

 

EB NEVADA INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

James J. Kim

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INSTRUMENT OF ADHERENCE

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of          , 2005, between GSC Holdings Corp., a Delaware corporation (the
“Company”), the Stockholders and the Permitted Transferees, as amended and in
effect from time to time (the “Registration Rights Agreement”).  Capitalized
terms used herein without definition shall have the respective meanings ascribed
thereto in the Registration Rights Agreement.

 

The undersigned, in order to become the owner or holder of, or have the right to
acquire,           shares of Registrable Securities, hereby agrees that, from
and after the date hereof, the undersigned has become a party to the
Registration Rights Agreement in the capacity of a Permitted Transferee, and is
entitled to all of the benefits under, and is subject to all of the obligations,
restrictions and limitations set forth in, the Registration Rights Agreement
that are applicable to Permitted Transferees.  This Instrument of Adherence
shall take effect and shall become a part of the Registration Rights Agreement
immediately upon execution.

 

Print Name of Permitted Transferee:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Permitted Transferee’s Address and Fax Number for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

GSC HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------